Title: From George Washington to John Buchanan, 19 December 1780
From: Washington, George
To: Buchanan, John


                        
                            Sir
                            Head Quarters New Windsor 19th Decemr 1780.
                        
                        I have recd your Memorial of the 15th. As I think it reasonable that you should have a proper compensation
                            for your services, I shall give the Quarter Master General directions to make you a suitable compensation, if you made no
                            particular agreement with General Mcdougall, who first appointed you, or with the late Qr Mr General.
                        There is very little Cloathing at present in the Store, but if you will apply, I will give you an order to
                            procure such as there is. I am &c.

                    